Citation Nr: 0012412	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for alopecia, a 
disability causing diarrhea and constipation, disabilities of 
the hips, knees and elbows, dermatitis of the forearms, back, 
abdomen, legs and face, and acneiform lesions of the back, 
legs, face and arms, all claimed as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a duodenal ulcer 
and a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

Active service of the veteran from March 1985 to October 1992 
has been verified.  He also apparently had some prior active 
service (possibly active duty for training) between November 
1980 and March 1985.  He had service in Southwest Asia during 
the Persian Gulf war.  Medical records reflect a legal name 
change in January 1998, but the RO has not received official 
documentation of the change.  Both names are reflected in the 
unredacted heading of this decision.  

An appeal has been taken from November 1994 and April 1995 
rating actions denying entitlement to service connection for 
alopecia, a disability causing diarrhea and constipation, 
disabilities of the hips, knees and elbows, dermatitis of the 
forearms, back, abdomen, legs and face, and acneiform lesions 
of the back, legs, face and arms all as due to an undiagnosed 
illness, and service connection for a duodenal ulcer and a 
low back disability.  The rating action of April 1995 did 
grant service connection for abdominal pain as due to an 
undiagnosed illness; however, it has been determined that the 
claims for service connection for the above listed disorders 
also related to the gastrointestinal tract, a condition 
causing diarrhea and constipation and a duodenal ulcer 
remained as viable claims since the veteran had been seeking 
recognition for them as independent disabilities.  

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for a disability causing diarrhea and constipation 
and a duodenal ulcer is being deferred pending further action 
by the regional office.


FINDINGS OF FACT


1.  Alopecia was not demonstrated during the veteran's active 
military service.  When he was examined by the VA in 
September 1994 male pattern alopecia was diagnosed.  

2.  Disabilities of the veteran's hips, knees and elbows were 
not shown during service.  Those conditions have not been 
medically confirmed subsequent to service.

3.  Tinea pedis, eczema of the left hand and poison ivy were 
reported during service.  Those conditions have not been 
demonstrated subsequent to service.

4.  Acne involving the chest, face and back was shown when 
the veteran was examined for entry into service in November 
1980.  There was no increase in severity of the acne during 
service.

5.  The veteran was seen during service, in April 1988, with 
a complaint of low back pain.  A low back disability was not 
demonstrated on the most recent VA orthopedic examination.


CONCLUSIONS OF LAW

1.  Alopecia, disabilities of the hips, knees and elbows, 
dermatitis of the forearms, back, abdomen, legs and face and 
acneiform lesions of the back, legs, face and arms were not 
incurred in or aggravated during the veteran's active 
military service.  None of the foregoing claimed conditions 
have been objectively confirmed as chronic disabilities 
resulting from an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.306(b), 3.317 (1999).

2.  A low back disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§  1110, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed to the extent possible.  
In this regard, pursuant to the June 1998 Board remand, the 
regional office later that month asked the veteran to 
complete and return an authorization so that it could request 
treatment records of April 1992 from the Williamsport 
Hospital and Medical Center.  However, the veteran did not 
respond to the request.  The regional office did not verify 
the veteran's service prior to March 1985 as requested in the 
Board remand; however, the veteran's claim is based on his 
service after March 1985, specifically during the Persian 
Gulf war.  Thus, a verification of active service prior to 
March 1985 is not considered essential for adjudication of 
his claim.  The evidence of record is sufficiently complete 
and definitive for the Board to resolve the issues before it. 

I.  Background.

The veteran's service medical records reflect that when he 
was examined for entry into service in November 1980 acne 
involving his chest, face and back was noted by the examiner.  
In June 1981 he complained of a rash between his legs and 
tinea cruris was diagnosed.  When he was examined for release 
from active duty in April 1983 clinical evaluation of the 
face and scalp, upper and lower extremities, and spine were 
all reported to be normal.

When the veteran was examined for reentry into service in 
March 1985 the head and scalp, upper and lower extremities 
and spine were reported to be normal.  The veteran was seen 
during service, in April 1988 for skin complaints which were 
determined to be poison ivy.  He was also seen in April 1988 
with a complaint of low back pain for two days. Examination 
showed stiffness and mild tenderness to palpation.  There was 
spasm in the midthoracic paraspinous area.  The assessment 
was back strain.  He was seen later in April with a complaint 
of back discomfort of 7 days duration after lifting a trunk.   
He was again seen in May 1988 for a blister on his right heel 
and athlete's foot.  When he was seen in February 1991 he 
complained of a rash on his abdominal area and upper body of 
three days' duration.  He gave a past history of dyshidrotic 
eczema of his hands.  

The veteran was hospitalized at the National Naval Medical 
Center, Bethesda, Maryland, in July 1992, with complaints of 
abdominal pain and a rash on the soles of his feet.  It was 
indicated that he had had a prior hospitalization at a 
private medical facility in April 1992 where the only 
positive finding was eosinophilia.  An extensive work-up, 
including an upper gastrointestinal X-ray series was normal.  
The presence of abdominal pain was objectively confirmed, but 
no clear cause was established.  Physical examination showed 
scaly papules on the soles of his feet that were diagnosed as 
tinea pedis.  Laboratory studies revealed that he had 
hypereosinophilia, which was resolved by discharge.  At 
discharge atypical abdominal wall pain was diagnosed.   

The veteran was afforded a VA general medical examination in 
September 1994.  His complaints included hair loss, pain 
involving his knees, hips and elbows, stomach pain and a rash 
on his arms, back and stomach.  On examination he had 
scattered microfollicles over the forearms, back, abdomen and 
legs and acneiform scars on the back, legs, face and arms.  
He had mild epigastric tenderness without rebound.  The left 
knee had slight laxity of the ligaments.  There was a normal 
range of motion of both knees.  There was some limitation of 
motion of the lumbar spine.  The hips had a normal range of 
motion.  There was slight limitation of flexion of the 
elbows.  A gastrointestinal X-ray series showed a superficial 
ulcer of the duodenal bulb that was considered probably 
acute.  

An X-ray study of the lumbar spine showed a transitional 
vertebra which was referred to as L6.  There was some facet 
sclerosis at L6 - S1.  Otherwise, the lumbosacral spine was 
unremarkable.  X-ray studies of the knees and hips were 
negative.  The diagnoses included eosinophilia with probable 
parasitism secondary to Microsporidia, active duodenal ulcer, 
mechanical low back pain with degenerative joint disease, a 
left kidney infection probably due to parasites resembling 
Microsporidia, dermatitis of the forearms, back, abdomen, 
legs and face, acneiform lesions of the back, legs, face and 
arms and male pattern alopecia.

The veteran was afforded a VA orthopedic examination in 
December 1998.  He stated that he had had low back pain for 
the previous six years, since the Persian Gulf deployment.  
He was not taking any specific treatment for the condition.  
He was employed on a full-time basis as a drywall finisher 
and had no specific problems performing his job.  On physical 
examination he had a full range of motion of the lumbar 
spine.  The straight leg raising test was negative.  There 
was no muscle spasm noted and there were no posterior 
abnormalities or deformities noted.  The diagnosis was no 
pathology of the lumbosacral spine.  

The veteran was also afforded a VA general medical 
examination in December 1998.  He complained of stomach 
problems since his Persian Gulf experience.  He had undergone 
a study in September 1998 that showed gastritis but no overt 
ulcerations.  A special stain was positive for helicobacter 
pylori and the veteran was provided with appropriate 
treatment for that condition in October 1998 at VAMC Mountain 
Home.  He also underwent a colonoscopy in September 1998 and 
there were no abnormalities seen.  He was currently taking 
Zantac, 150 milligrams twice a day.  He also complained of 
joint pains since his Persian Gulf experience, centered 
around his knees, hips and elbows.  He had no surgical 
history. 

On physical examination the veteran's posture and gait were 
normal.  His skin was free of any lesions.  No significant 
skin rash was noted.  The head and face were normal.  The 
abdomen was soft and nontender.  No organomegaly was noted.  
Bowel sounds were normal.  He had a full range of motion of 
all joints including the lumbar spine, knees, hips and 
elbows.  There were no areas of tenderness noted in any of 
the joints.  He had excellent muscle strength in all major 
muscle groups.  X-rays of both knees, both hips and the 
lumbar spine in July 1998 were normal.  Laboratory values on 
the date of the examination showed the complete blood count 
to be entirely normal.  Chemistry profile was also entirely 
normal.  A sedimentation rate was obtained which was in the 
normal range.  He had had stool studies in July 1998 that 
were negative for occult blood.

The veteran was afforded a VA examination for infectious 
diseases in January 1999.  It was noted that he had been 
involved in the Persian Gulf war.  According to the veteran 
he began to complain of gastric symptoms 2 or 3 months after 
returning from the Persian Gulf.  He described those 
complaints as a burning pain in the epigastric region.  It 
was noted that he had undergone extensive diagnostic workup 
in different specialties and he had been diagnosed as having 
helicobacter pylori in October 1998 which was "treated by 
GI."  He had had a urine sample sent to a laboratory in 1984 
(sic-1994?) that described the presence of Microsporidia in 
the urine.  The examiner commented that that diagnosis had 
been made by using a nonspecific stain and had never been 
confirmed by electron microscopy or other means.

In addition to the veteran's complaint of epigastric burning 
he also complained of arthralgia involving the knees, elbows, 
and hips.  His bowel movements had been all right and he 
denied having any diarrhea or constipation.  He denied any 
urinary complaints at the current time.

On physical examination there were no skin rashes.  The 
abdomen was soft and nontender.  There was no organomegaly.  
The extremities showed no edema.  Recent laboratory studies 
showed white blood cells of 8.4, hemoglobin of 13.9, PLT of 
237 and 8 percent eosinophils.  A stool for ova and parasites 
was submitted negative for parasites.  The sedimentation rate 
was 1.  His blood chemistry was considered to be completely 
normal, including liver function tests and cholesterol.  Uric 
acid was normal.  

The examiner indicated that the veteran had a recent 
diagnosis of helicobacter pylori infection that was treated 
and also had a constellation of other complaints, including 
arthralgias.  The examining physician was of the opinion that 
the presence of Microsporidia in the urine in 1984 (sic-
1994?) most likely represented a false-positive test.  

II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Except as provided in paragraph (c) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or a combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (1) Became manifest either during active 
military, naval or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf war or to a degree of 
10 percent or more not later than December 31, 2001; and (2) 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to various conditions 
including signs or symptoms involving the skin, muscle pain, 
joint pain, and gastrointestinal signs or symptoms.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  

In this case, the veteran's service medical records do not 
reflect any reference to alopecia (hair loss).  When the 
veteran was afforded the general medical examination by the 
VA in September 1994, the diagnoses included male pattern 
alopecia.  Male pattern alopecia is defined as a progressive, 
diffuse symmetrical pattern of hair loss which usually starts 
in the late twenties or early thirties.  It is androgen 
dependent and said to be caused by an autosomal dominant gene 
of variable expressivity.  The condition is also called 
common male baldness and hereditary baldness.  Dorland's 
Illustrated Medical Dictionary, 52, (27th ed. 1988).  
Therefore, by definition, the condition is a congenital or 
developmental one which is not, by regulation, a disability 
for which benefits can be paid.  38 C.F.R. § 3.303(c).  
Furthermore, it was first noted some two years following his 
release from active duty and is not an undiagnosed condition.  
Thus, service connection for that condition would not be 
warranted even if it were a disability.

The veteran's service medical records do not reflect any 
complaints or findings regarding disabilities of his hips, 
knees or elbows.  Subsequent to service, he has complained of 
pain involving the knees, hips and elbows; however, although 
some slight laxity of the left knee was reported on the VA 
general medical examination conducted in September 1994, that 
finding was not confirmed on the VA general medical 
examination in December 1998.  On the latter examination, 
there was a full range of motion of the knees, hips and 
elbows and X-ray studies of those joints did not reveal any 
pathology.  Thus, under the circumstances, there is no 
evidentiary basis which would warrant an allowance of the 
veteran's claim for service connection for disabilities of 
the hips, knees and elbows.

With regard to the veteran's claim for service connection for 
dermatitis of the forearms, back, abdomen, legs and face, he 
was seen during service with complaints of rashes on various 
parts of his body and the assessments included poison ivy, 
dyshidrotic eczema and tinea pedis.  However, when he was 
examined for release from active duty in September 1992, his 
skin was reported to be normal.  Dermatitis involving the 
forearms, back, abdomen, legs and face was diagnosed when he 
was afforded the VA general medical examination in September 
1994; however, when he was afforded the VA general medical 
examination in December 1998 it was indicated that his skin 
was free of any lesions and no significant skin rash was 
noted.  Accordingly, under the circumstances, it appears that 
the skin disorders noted during service represented acute and 
transitory disorders which resolved with treatment, leaving 
no residual disability.  Accordingly, service connection for 
the claimed dermatitis of the forearms, back, abdomen, legs 
and face would not be warranted.

When the veteran was examined for entry into service in 
November 1980, acne involving his chest, face and back was 
noted by the examiner.  There is no indication of any 
increase in severity of the acne during his active military 
service.  Accordingly, it follows that entitlement to service 
connection for acneiform lesions of the back, legs, face and 
arms on the basis of aggravation of the preexisting disorder 
during service would not be warranted.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

The veteran's service medical records reflect that he was 
seen in April 1988 with  complaints of low back pain and 
discomfort. An assessment was made of a back strain.  When 
the veteran was afforded the VA general medical examination 
in September 1994, the diagnoses included mechanical low back 
with degenerative joint disease of the facets at L6 - S1.  
However, when he was afforded the VA orthopedic examination 
in December 1998 he had a full range of motion of the lumbar 
spine with no areas of paresthesia or sciatica and no muscle 
spasm.  When he was afforded the VA general medical 
examination in December 1998 he had a full range of motion of 
the lumbar spine and it was indicated that an X-ray study of 
the lumbar spine in July 1998 was normal.  Thus, the current 
presence of a low back disability has not been medically 
demonstrated.  Thus, service connection for the claimed low 
back disability is not in order.

The record reflects that the veteran served in Southwest Asia 
during the Persian Gulf war and he is entitled to the 
presumption afforded by 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
regarding certain undiagnosed medical conditions including 
signs or symptoms involving the skin, muscle pain, joint pain 
and gastrointestinal signs and symptoms becoming manifest 
either during active service while serving in the Persian 
Gulf war or to the required degree not later than December 
31, 2001.  However, disabilities of the hips, knees and 
elbows and dermatitis of the forearms, back, abdomen, legs 
and face have not been currently medically shown.  The acne 
involving the veteran's back, legs, face and arms existed 
prior to service and was not aggravated in service.  Thus, 
service connection for the claimed conditions could not be 
established on a presumptive basis under the applicable 
statute and regulation.  Thus, the Board is unable to 
conclude that service connection is warranted for the claimed 
conditions.  38 U.S.C.A. §§ 1110, 1131.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the claims for service connection for alopecia, 
disabilities of the hips, knees and elbows, dermatitis of the 
forearms, back, abdomen, legs and face, acneiform lesions of 
the back, legs, face and arms, and a low back disability.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for alopecia, disabilities 
of the hips, knees and elbows, dermatitis of the forearms, 
back, abdomen, legs and face, and acneiform lesions of the 
back, legs, face and arms, all claimed as due to an 
undiagnosed illness is not established.  Entitlement to 
service connection for a low back disability is not 
established.  The appeal is denied to this extent.


REMAND

The record reflects that the veteran complained of abdominal 
pain during service and service connection for abdominal pain 
as due to an undiagnosed illness has been granted by the 
regional office.  An upper gastrointestinal X-ray study 
during service, in July 1992 was reported to be normal.  When 
he was afforded the VA general medical examination in 
September 1994, an X-ray study showed a superficial ulcer of 
the duodenal bulb.

The record further discloses that when the veteran was 
examined by the VA in December 1998, it was indicated that he 
was being followed in the Primary Care Clinic.  It was stated 
that a study had been performed in September 1998 that showed 
gastritis but no overt ulceration.  The special stain was 
positive for Helicobacter pylori and the veteran was treated 
for that condition in October 1998, apparently at a clinic 
within VAMC Mountain Home.  

In view of the grant of service connection for abdominal pain 
and the fact that the other gastrointestinal disorders were 
found a relatively short time after the veteran's separation 
from military service, the Board believes that additional 
medical information would be desirable and the case is 
REMANDED to the regional office for the following action:

1.  The regional office should determine 
which clinic at VAMC Mountain Home has 
been treating the veteran for his 
gastrointestinal complaints and symptoms 
and request that that facility provide 
copies of all records of treatment of the 
veteran for gastrointestinal problems, 
including treatment for the Helicobacter 
pylori.  Any such records obtained should 
be included with the claims file.

2.  The veteran should then be afforded a 
special gastrointestinal examination in 
order to determine the nature and extent 
of any gastrointestinal disability, 
including duodenal ulcer disease, that 
may now be present.  All indicated 
special studies should be conducted.  To 
the extent possible, the examiner should 
express an opinion as to the relationship 
of the recent treatment for Helicobacter 
pylori and his prior gastrointestinal 
complaints, including his hospitalization 
in service in 1992.  In more general 
terms, the examiner should consider and 
discuss whether there is any relationship 
between any current gastrointestinal 
disability found and the gastrointestinal 
complaints treated during the veteran's 
military service, which have been 
recognized as service connected.  The 
claims file and his complete VAMC chart 
is to be made available to the examiner 
for review.

3.  The veteran's claims for service 
connection for additional 
gastrointestinal disability, claimed as a 
disability causing diarrhea and 
constipation and a duodenal ulcer should 
then be reviewed by the regional office.  
If the determination regarding any of 
those claims remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this remand is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issues on 
appeal pending completion of the requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

